                 Case 2:12-cr-00330-TSZ Document 71 Filed 11/19/20 Page 1 of 5




 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
         UNITED STATES OF AMERICA,
 7                             Plaintiff,
 8          v.                                             CR12-330 TSZ

 9                                                         ORDER
         CEDRIC JACKSON,
10
                               Defendant.
11
            THIS MATTER comes before the Court on defendant’s motion for compassionate
12
     release, docket no. 61. Having reviewed all papers filed in support of, and in opposition
13
     to, the motion, the Court enters the following order DENYING the motion.
14
     Background
15
            Defendant was sentenced on July 25, 2013, to 168 months in the custody of the
16
     United States Bureau of Prisons (“BOP”). Judgment (docket no. 57). Defendant is
17
     currently incarcerated at FCI Pollock and has a projected release date of December 25,
18
     2024. He seeks immediate release on the ground that his age, 1 race (black or African
19

20

21   1
     In his motion, defendant states that he is 51 years old. Defendant is actually only 43 years of
   age, having been born in 1977. See Ex. A to Gov’t Resp. (docket no. 67); see also Presentence
22 Investigation Report at 2 (docket no. 46).

23

     ORDER - 1
             Case 2:12-cr-00330-TSZ Document 71 Filed 11/19/20 Page 2 of 5




 1 America), and medical condition (asthma) increase the possibility of acute illness or

 2 death from Coronavirus Disease 2019 (“COVID-19”).

 3 Discussion

 4 A.      Exhaustion

 5         A sentence is generally considered final and may not be altered except in limited

 6 circumstances. See 18 U.S.C. § 3582(b); see also Dillon v. United States, 560 U.S. 817,

 7 824 (2010). Pursuant to the First Step Act of 2018, a defendant may directly request a

 8 reduction in the term of incarceration, but must first exhaust all administrative remedies.

 9 See 18 U.S.C. § 3582(c)(1)(A). Defendant indicates that, on May 4, 2020, he submitted a

10 compassionate-release request to the warden at FCI Pollock and received no response.

11 The Government, however, has provided evidence that the warden issued a written denial

12 of defendant’s request on May 15, 2020. See Ex. B to Gov’t Resp. (docket no. 65-1).

13 The record contains no indication that defendant appealed the warden’s ruling through

14 BOP’s Administrative Remedy Procedure, and thus, the Court has no jurisdiction to hear

15 defendant’s current motion for compassionate release. See United States v. Blinks, 2020

16 WL 5366728 at *1-2 (E.D. Cal. Sep. 8, 2020).

17 B.      Denial Based on Current Medical Condition

18         Even if defendant had exhausted his administrative remedies, he would not be

19 entitled to relief. Defendant bears the burden of establishing “extraordinary and

20 compelling reasons” justifying a reduction in his sentence. See United States v. Powers,

21 2020 WL 3605748 (W.D. Wash. July 2, 2020); see also 18 U.S.C. § 3582(c)(1)(A)(i). In

22 determining whether “extraordinary and compelling reasons” exist, the Court considers

23

     ORDER - 2
              Case 2:12-cr-00330-TSZ Document 71 Filed 11/19/20 Page 3 of 5




 1 the “helpful guidance” offered by the application notes to United States Sentencing

 2 Guideline (“USSG”) § 1B1.13. See United States v. Lineberry, 2020 WL 6685044 at *1

 3 (W.D. Wash. Nov. 12, 2020).

 4         Defendant contends that he is more vulnerable to COVID-19 because of his age,

 5 race, and asthma. According to the Centers for Disease Control and Prevention (“CDC”),

 6 defendant’s age is not a significant risk factor. See https://www.cdc.gov/coronavirus/

 7 2019-ncov/need-extra-precautions/older-adults.html (indicating that 80% of COVID-19

 8 related deaths reported in the United States have been in adults 65 years of age or older).

 9 Similarly, defendant’s race is not itself a risk factor; the CDC considers race and ethnicity

10 as merely “risk markers for other underlying conditions that impact health – including

11 socioeconomic status, access to health care, and increased exposure to the virus due to

12 occupation.” See https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-

13 discovery/hospitalization-death-by-race-ethnicity.html. Other than having asthma, which

14 is well controlled with medication, defendant is in good health and has ample access to

15 medical services. See Ex. 3 to Def.’s Mot. (docket no. 62); Ex. A to Gov’t Resp. (docket

16 no. 67).

17         Defendant’s asthma is also not a basis for release. The CDC regards asthma as

18 only a possible risk factor, and then, only if the asthma is moderate to severe. See

19 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

20 medical-conditions.html#asthma. The evidence of any correlation between asthma and

21 increased risk of severe illness from the coronavirus that causes COVID-19 is “mixed.”

22 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html.

23

     ORDER - 3
             Case 2:12-cr-00330-TSZ Document 71 Filed 11/19/20 Page 4 of 5




 1 Defendant’s medical records reflect that he takes a corticosteroid (mometasone furoate)

 2 on a daily basis to control his asthma and that, although albuterol has been prescribed, he

 3 rarely needs the inhaler for “rescue use.” See Ex. 3 to Def.’s Mot. (docket no. 62 at 1, 4).

 4 On this record, defendant has made no showing of an “extraordinary and compelling”

 5 reason for compassionate release. See United States v. David, 2020 WL 2526568 (W.D.

 6 Wash. May 18, 2020).

 7         Finally, defendant’s contention that possible future risks at FCI Pollock justify

 8 release is unavailing. This contention is entirely speculative and merely raises

 9 generalized concerns that do not support a reduction in his sentence. See United States v.

10 Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United States v. Williams, 2020 WL

11 3037075 at *3-4 (W.D. La. June 5, 2020).

12 C.      Denial Based on Safety to the Community

13         A defendant may be granted compassionate release only if he or she is “not a

14 danger to the safety of any other person or to the community,” as evaluated in the manner

15 outlined in 18 U.S.C. § 3142(g). USSG § 1B1.13(2). Having considered the relevant

16 factors, the Court concludes that, even if defendant could demonstrate “extraordinary and

17 compelling reasons” to support his motion, he has not made the requisite showing that his

18 immediate release would not pose a risk to the “the safety of any other person or to the

19 community.” Defendant’s lengthy criminal history and his willingness to commit new

20 crimes while on federal supervised release demonstrate that he is a significant risk to

21 reoffend. His convictions have involved attempted robbery, residential burglary, assault,

22 first-degree escape, drug crimes, and unlawful possession of firearms. While on

23

     ORDER - 4
             Case 2:12-cr-00330-TSZ Document 71 Filed 11/19/20 Page 5 of 5




 1 supervised release, defendant was found in possession of four (4) separate firearms. In

 2 addition, defendant has been disciplined while in prison for disposing of contraband

 3 during a search and possession of drugs/alcohol, a dangerous weapon, and a hazardous

 4 tool. See Ex. C to Gov’t Resp. (docket no. 65-2). The Court finds that defendant poses a

 5 high danger to the community if he is released from prison.

 6 Conclusion

 7         For the foregoing reasons, the Court ORDERS:

 8         (1)   Defendant’s motion for compassionate release, docket no. 61, is DENIED;

 9 and

10         (2)   The Clerk is directed to send a copy of this Order to all counsel of record.

11         IT IS SO ORDERED.

12         Dated this 19th day of November, 2020.

13

14                                                  A
                                                    Thomas S. Zilly
15
                                                    United States District Judge
16

17

18

19

20

21

22

23

     ORDER - 5
